Sierra Resource, Inc. 2011 Stock Incentive Plan This Stock Incentive Plan (the "Plan") is made as of the 30 day of December 2010, bySierra Resource, Inc., a Nevada corporation(the "Company"), for the Company's employees and consultants ("the Recipients"). RECITALS: The Company desires under agreement to grant compensation to Recipients, in exchange for services provided to the Company, in the form of shares of the Company's Common Stock (the "Common Stock"), pursuant to the provisions set forth herein; 1. Grant of Shares. The Company shall grant to the Recipients from time to time the following shares of the Company's Stock (the "Shares"): CLASS OF STOCK
